                                           Certificate Number: 17572-MIE-DE-033251379
                                           Bankruptcy Case Number: 19-50451


                                                          17572-MIE-DE-033251379




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on August 14, 2019, at 7:10 o'clock AM PDT, Jeffrey T Molesky
completed a course on personal financial management given by internet by Dollar
Learning Foundation, Inc., a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Eastern District of Michigan.




Date:   August 14, 2019                    By:      /s/Kristina Milicevic


                                           Name: Kristina Milicevic


                                           Title:   Counselor




  19-50451-tjt   Doc 10   Filed 08/14/19   Entered 08/14/19 21:46:13          Page 1 of 1
